COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-098-CV
 
CHARLES 
W. BISHOP, II                                                         APPELLANT
 
V.
 
DORSEY 
RAY TRAPP, DISTRICT CLERK                                      APPELLEE
 
------------
 
FROM 
THE 30TH DISTRICT COURT OF WICHITA COUNTY
 
------------
 
MEMORANDUM OPINION

 
------------
        Charles 
W. Bishop, II appeals the trial court’s denial of his petition for writ of 
mandamus. Bishop asserts that he was entitled to mandamus relief from the trial 
court clerk’s refusal to issue citations for twenty of the forty-two 
defendants named in his underlying lawsuit.
        Mandamus 
is appropriate only to correct a clear abuse of discretion or the violation of a 
duty imposed by law when there is no other adequate remedy at law. Walker v. 
Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). In this case, 
there is no evidence that the trial court clerk has refused to issue citations 
for the remaining twenty defendants. Bishop alleges only that the district clerk 
has stated, “We have no way of knowing when the other Defendants might be served.” 
[Emphasis supplied.] See Tex. R. 
Civ. P. 99(a) (providing that party requesting citation is responsible 
for obtaining service). Further, the claims against the defendants who have been 
served with process have either been dismissed or transferred to Bexar County. 
Under these circumstances, no abuse of discretion is shown. We overrule 
Bishop’s issue and affirm the trial court’s judgment. We also deny 
Bishop’s “Motion to Correct Remediable Error of the Trial Court.”
 
            
                                                                  PER 
CURIAM
 
PANEL 
F:   CAYCE, C.J.; LIVINGSTON, J.; and SAM J. DAY, J. 
(Retired, Sitting by Assignment).
 
DELIVERED: 
December 23, 2003